Citation Nr: 1621053	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-30 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a skin disability (claimed as chloracne), to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae, tinea barbae.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968, to include service in the Republic of Vietnam from December 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing during which he perfected his appeal of his claim for a higher rating for his skin disability.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Following the hearing, the record was left open for 60 days to afford the Veteran and his representative the opportunity to submit medical evidence in support of his claims.  No additional evidence was received. 

Regarding the claim of service connection for a skin disorder, the claim was originally raised and adjudicated as a claim of service connection for chloracne.  However, the symptoms the Veteran has described could potentially be attributable to a skin disorder other than chloracne.  Therefore, to ensure that the full scope of the skin condition claim is considered, the Board has broadly recharacterized the issue as a claim of service connection for a skin condition.  The Veteran is not prejudiced by this recharacterization, as it ensures that any skin disorder reasonably encompassed by his original claim will be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to an increased disability rating for pseudofolliculitis barbae, tinea barbae is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disorder, diagnosed as degenerative joint disease, had its onset in service. 

2.  The Veteran's skin disability of the face and abdomen, diagnosed as prurigo nodularis and lichen simplex chronicus, had its onset in service. 

3.  It is not shown that the Veteran has, or during the pendency of this claim has had, chloracne.  

4.  The Veteran's bilateral hearing loss had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for prurigo nodularis and lichen simplex chronicus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Additionally, service connection for certain diseases, including chloracne, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R.  §§ 3.307, 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2015), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Left Knee

VA and private treatment records show that the Veteran has a current diagnosis of degenerative joint disease of the left knee.  Post service treatment records show that the Veteran underwent total knee arthroplasty in November 2008.

The Veteran is a combat Veteran.  The evidence of record confirms that the Veteran served in a Combat Aviation Battalion from June 1967 to December 1967 in the Republic of Vietnam.  The Veteran testified that he experienced a left knee injury during combat service in 1967 as a result of jumping from a helicopter into tall grass, landing on the ground at a bad angle, causing him to twist his knee.  The Veteran testified that he was treated at a field hospital and was diagnosed with a severe sprain.  See October 2015 Board Hearing Tr. at 3-5.  Moreover, he reported that he has experienced knee pain ever since this accident.  He testified that he has sought VA and private treatment since the injury.  See October 2015 Board hearing transcript. 

The Veteran statements and sworn testimony indicate that he injured his left knee while serving in combat in Vietnam.  Moreover, the injury is consistent with the circumstances, conditions and hardships of his Vietnam combat service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service left knee injury.  In addition, the medical evidence shows that he has been diagnosed as having a left knee disability and he reports the onset of the condition during combat service in Vietnam.  Further, the Board finds that he is both competent to report having left knee problems since serving in combat in Vietnam and that his account of having these conditions since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his left knee disability became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related injuries, the credible history of left knee problems in and since service, and the diagnosis of degenerative joint disease of the left knee, the Board finds that service connection is warranted.  

B.  Skin

(1)  Chloracne

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chloracne, under any theory of entitlement, as he does not have a current diagnosis of chloracne.

The Veteran's service treatment records reveal no complaints of, treatment for, or diagnosis of chloracne.  Post service records similarly fail to show a diagnosis of chloracne.  Indeed, when examined for VA purposes in February 2010, the examiner concluded the Veteran did not have chloracne.  Absent a probative diagnosis of chloracne, a basis upon which to establish service connection for it has not been presented.  

(2)  Other Skin Disorders

As to a current disability, the record shows that the Veteran has a current diagnosis of prurigo nodularis and lichen simplex chronicus.  See February 2010 VA examination.  As to the Veteran contracting a skin disease of the face and abdomen while on active duty which has continued to the current time, the Board finds that he is both competent to report that he had observed skin discoloration and itchiness of the face and abdomen during his combat service in the Republic of Vietnam and his accounts of having this problem, on and off, since this time is credible even when not documented in medical treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Therefore, while the February 2010 VA examiner opined differently, the Board finds that the evidence, both positive and negative, as to whether the Veteran contracted a skin disease of the face and abdomen while on active duty that has continued to the current time is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that service connection for a skin disorder of the face and abdomen, diagnosed as prurigo nodularis and lichen simplex chronicus, is warranted because the disability had its onset in service.  38 C.F.R. § 3.303.

C.  Hearing Loss

The Veteran contends that his bilateral hearing loss is due to his in-service exposure to artillery and other weapons fire during combat service in Vietnam.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Here, there is no material dispute that bilateral hearing loss for VA purposes, as defined in § 3.385, is shown.  This is demonstrated most recently by a VA examination conducted in February 2010.  Service treatment records show that the Veteran's hearing was normal at separation.  Further, the second element required for direct service connection has also been satisfied as VA has conceded that the Veteran was exposed to in-service acoustic trauma as a light weapons infantryman .  

Thus, this appeal turns on whether there is a nexus between the Veteran's hearing loss and service.  The Veteran has competently and credibly testified that he experienced hearing loss during and since service due to the in-service acoustic trauma.  The Veteran also recalls having hearing problems after his discharge and reported limited post-service occupational loud noise exposure.  Accordingly, a nexus to service is established.  

The February 2010 VA examiner opined that the Veteran's hearing loss was not caused by his period of service because the Veteran's hearing was normal upon separation.  In providing this opinion, the examiner failed to acknowledge that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation.  Hensley, 5 Vet. App. at 159.  Thus, the Board finds that this opinion is inadequate and less probative than the remainder of the evidence of record.

Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his hearing loss became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related acoustic trauma, the credible history of hearing loss during and since service, and the current diagnosis of bilateral hearing loss, the Board finds that the Veteran's bilateral hearing loss had its onset during service and therefore, that service connection is warranted.


ORDER

Service connection for degenerative joint disease of the left knee is granted.

Service connection for prurigo nodularis and lichen simplex chronicus of the face and abdomen is granted.

Service connection for bilateral hearing loss is granted.  


REMAND

In this decision, the Board grants service connection for prurigo nodularis and lichen simplex chronicus of the face and abdomen.  Notably, the February 2010 VA examiner found that the exposed areas affected was greater than five percent but less than twenty percent.  The assignment of disability ratings for the Veteran's now service-connected skin disorders may impact whether the Veteran is entitled to an increased evaluation for his combined skin disabilities.  As such, a decision on the Veteran's increased evaluation claim for pseudofolliculitis barbae, tinea barbae would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, the Veteran reported to the February 2010 VA examiner that he uses steroid creams in order to relieve itchiness caused by his skin disorders.  In light of the Veteran's assertions, the examiner must determine whether the Veteran uses systemic therapy such as corticosteroids (to include topical) and the frequency of its usage.  See Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Electronically associate any outstanding VA treatment records for the Veteran's skin disabilities dated since October 2014 with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his skin disabilities, to include the impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  Schedule the Veteran for a new VA skin examination to ascertain and evaluate the nature and extent of his service-connected skin disorders.  The claims file should be made available to and be reviewed by the examiner.  The examiner must respond to the following questions based on a review of the outpatient treatment records and the Veteran's competent report of his skin symptoms.

The VA examiner should address the following: 

a)  Identify all pathology related to the Veteran's service-connected skin disorders, diagnosed as prurigo nodularis and lichen simplex chronicus of the face and abdomen, pseudofolliculitis barbae and tinea barbae.  Conduct all necessary tests and elicit findings in response to the applicable criteria.  

b)  Specify the location and extent of the skin disorder in terms of a percentage of the body and a percentage of exposed areas, and the frequency that systemic therapy, such as corticosteroids (to include topical) or immunosuppressive drugs, have been required during the past 12-month period.  

c)  State whether the skin disorder is manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area; constant exudation or constant, extensive lesions, or marked disfigurement; systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting; or whether it is exceptionally repugnant.  

d)  Specifically note whether the Veteran's skin disorder involves disfigurement of the head, face, or neck, and describe the nature and extent of any disfigurement.  Also, take into account any flare-ups the Veteran may have experienced during the year.  

e)  State whether the Veteran's skin disorder is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is painful, unstable, or superficial.

f)  Discuss whether the Veteran's skin disorder is productive of any additional functional impairment, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10. 

A complete rationale must be provided for all opinions rendered.  

4.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


